Citation Nr: 1625627	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-43 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a rating in excess of 10 percent for low back pain with degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to July 1990.  This matter is before the Board of Veterans' Appeals (Board) on  remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from an April 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  A May 2015 Board decision denied the Veteran's appeal of that decision.  He appealed that decision to the Court.  In February 2016, the Court issued a mandate that vacated the May 2015 Board decision on this issue and remanded the matter for development consistent with the parties' February 2016 Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected back disability is more severely disabling than is reflected by the 10 percent rating assigned.  Regarding the applicable rating criteria (under 38 C.F.R. § 4.71a and the General Rating Formula for Diseases and Injuries of the Spine), this issue features a question of whether the Veteran's back disability manifests in limitation of thoracolumbar spine forward flexion to not greater than 60 degrees, or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Also, a rating in excess of 10 percent may be warranted when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The February 2016 Joint Motion found that "the Board erred by failing to provide adequate reasons or bases with regard to the adequacy of the August 2012 [VA] examination report."  Specifically, the Joint Motion noted that "[d]uring the August 2012 VA examination, Appellant reported that he experienced flare-ups that caused pain and made it hard for him to get out of bed"  and that "VA treatment records dated from June to August 2011 demonstrate that Appellant sought treatment for increased symptoms during flare-ups."  As explained by the Joint Motion, "the 2012 examiner failed to address whether Appellant had additional limitation of motion or functional loss due to the reported flare-ups."

The Board's appellate review of the back rating issue must reasonably account for additional functional limitation of motion on use associated with flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  An "exact" expression of the Veteran's range of motion during unobserved exacerbations may not be necessary; however, a determination as to whether the Veteran's testimony is reasonably compatible and consistent with the medically observable details of his back disability may be highly helpful to accomplishing an adequately informed final appellate review of this matter.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that when the record leaves doubt as to whether additional testing "might reasonably illuminate the medical analysis . . . it is the Board's duty to remand for further development").  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (stating that when a "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information").

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)
As the evidence of record, including the August 2012 VA examination report, suggests that the Veteran has reported flare-ups featuring painful motion and functional loss beyond the ranges of motion recorded during clinical examination, appellate review of this case in compliance with the Joint Motion would benefit from evidence that provides adequate details and medical opinions regarding these aspects of the back disability on appeal.  The Board is currently unable to make an adequately informed determination as to whether the Veteran's functional loss approximates a range of motion limited to 60 degrees of flexion, or limited to 120 degrees of combined thoracolumbar range of motion, or severe muscle spasm (or any other criteria for a rating in excess of 10 percent).  The Board finds that a remand is warranted to obtain reasonably available information to support more fully informed appellate review in compliance with the terms of the Joint Motion.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA medical reports (including reports generated since the last such update of the claims-file), obtaining reports pertaining to treatment the appellant has received for disabilities pertinent to this appeal (any reports not already associated with the claims-file).

2.  After the record is determined to be complete, the AOJ should arrange to have the Veteran undergo a VA spine examination to ascertain the current nature and severity of his service-connected low back disability.  The claims file, including the August 2012 VA examination report, must be reviewed by the examiner.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

In particular, to comply with the Court's directives in this case, review of the back rating issue must reasonably account for additional functional limitation of motion on use due to pain and during flare-ups.  An "exact" expression of the Veteran's range of motion during unobserved exacerbations may not be necessary, but the VA examiner should elicit from the Veteran a detailed description of his symptoms and limitations during a flare-up of his back disability.  The elicited description should provide the details necessary for the VA examiner to respond to each of the following:

(a) Is the functional impairment described by the Veteran's testimony (including during described flare-ups) consistent with what would be reasonably expected in connection with the observable medical details of the Veteran's back disability?  In other words, is the nature and severity of the described impairment during flare-ups compatible with what would be expected from a back disability of the nature of the Veteran's?

(b) Is the functional impairment described by the Veteran's testimony (including during described flare-ups) reasonably compatible and consistent with limitation of forward flexion to 60 degrees or less for significant periods?

(c) Is the functional impairment described by the Veteran's testimony (including during described flare-ups) reasonably compatible and consistent with limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less for significant periods?

(d) Is the functional impairment described by the Veteran's testimony (including during described flare-ups) reasonably compatible and consistent with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis?

In responding to the above, please identify the details of the Veteran's description of impairment that are found to be consistent or inconsistent with each description above.  Please include rationale with all opinions, citing to supporting clinical data as appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought is not granted, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the appellant and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

